Citation Nr: 0603666	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-21 887	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for right hip disability 
as secondary to service-connected right knee disability. 

2.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1980 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The veteran requested that he be afforded a hearing in 
December 2002.  The veteran was informed in February 2003 
that he was scheduled for a hearing at the Louisville RO in 
March 2003.  The veteran was informed in March 2003 that his 
hearing was rescheduled to a date in April 2003.  The veteran 
failed to appear for the hearing.  Accordingly, the veteran's 
request for a hearing is treated as withdrawn and the Board 
will adjudicate the claim based on the evidence of record.  
38 C.F.R. § 20.704(d) (2005).  

(Consideration of the issue of entitlement to service 
connection for left knee disability is deferred pending 
completion of the development sought in the remand below.)


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for right 
hip disability as secondary to service-connected right knee 
disability by way of an August 1997 rating decision; the 
veteran did not appeal.

2.  The evidence that has been received since the August 1997 
decision either duplicates or is cumulative of evidence 
previously of record.




CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection has not been received.  
38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran originally filed a claim for 
entitlement to service connection for a right hip disability 
in February 1996.  The claim was denied in August 1997.  
Notice of the denial and appellate rights were provided that 
same month.  The veteran failed to initiate an appeal at that 
time.  The decision consequently became final.  See 38 C.F.R. 
§ 20.1103 (1997).  As a result, a claim of service connection 
may now be considered on the merits only if new and material 
evidence has been received since the time of the last final 
adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) for claims filed prior to August 
29, 2001, such as the veteran's claim to reopen, "new and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial, and which 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 1997 
decision consisted of the veteran's DD Form 214, the 
veteran's service medical records (SMRs), VA examination 
reports dated in September 1984, September 1986, March 1992, 
July 1994, and December 1996, VA treatment records dated from 
February 1990 to July 1994, and a copy of an VA examination 
inquiry stating that the veteran failed to appear for a VA 
examination scheduled in March 1997 for the purpose of 
evaluating his right hip.  

The veteran's SMRs, including an October 1979 entrance 
examination, were negative for any reference to a right hip 
disability.  

The VA examinations dated in September 1984, September 1986, 
March 1992, July 1994, and December 1996 were negative for 
any reference to a right hip disability.  The veteran was 
scheduled for a VA examination for evaluation of his claimed 
right hip disability in March 1997 for which he failed to 
report.

The VA outpatient treatment reports revealed that the veteran 
had complaints of right knee and right hip pain in January 
1993.  An x-ray of the right hip revealed no fracture or 
dislocation.  Sclerosis was seen at the upper part of the 
acetabulum which was associated with spur formation.  The 
possibility of old trauma and healing was to be considered.  
The veteran complained of right hip and right knee pain in 
February 2003 and April 2003.  The veteran was diagnosed with 
possible chondromalacia patella in May 1993.  He was noted to 
have normal range of motion in his right hip and an x-ray of 
the right hip was negative.  The veteran complained of right 
hip pain in December 1993 and he was diagnosed with right hip 
pain secondary to degenerative joint disease.  

The veteran's original claim for service connection was 
denied by the RO in August 1997 because the RO found that 
there was no evidence to establish that the veteran's 
service-connected disability was related to his right hip 
disability.  

The veteran submitted an application to reopen his claim for 
service connection in June 2001.  Evidence received since the 
August 1997 rating decision consists of VA outpatient 
treatment reports dated from May 2000 to January 2005 and VA 
examination reports dated in October 2002 and August 2004.  

The VA outpatient treatment reveal that the veteran was noted 
to have a history of hip pain in July 2001.  He was seen for 
complaints of right hip pain after a fall off of his bike in 
September 2002.  The veteran reported right hip pain in 
December 2003 and August 2004.  A progress note dated in 
December 2004 reflects that the veteran had chronic right hip 
pain.  X-rays were reviewed and noted to be negative.  

The VA examination report dated in October 2002 revealed that 
the veteran reported right hip pain secondary to a right knee 
disability.  The examiner said that the veteran had no pain 
with internal rotation of the hip.  He said that he had 
reviewed the veteran's claims file and that x-rays of the 
right hip revealed no degenerative changes, no avascular 
necrosis, and a normal appearing hip.  He concluded that 
there was no evidence of arthritis of the right hip and no 
objective findings other than grimacing with external 
rotation of the right hip.  He said that the veteran may have 
minor groin muscle fatigue from compensating for the weak 
extensors in his knee.  

The August 2004 VA examination report was negative for any 
reference to complaints of right hip pain or a right hip 
disability.  

The VA treatment records are new in that they were not of 
record before.  However, they are cumulative.  The records 
show that the veteran was being treated for right hip pain.  
The records at the time of the August 1997 denial included 
treatment for hip pain and therefore the new records tend to 
prove nothing beyond what was previously shown.  In other 
words, these records contain the same information that was 
previously provided.  

The October 2002 VA examination report is new in that it was 
not of record before.  However, it too is not material.  The 
examiner concluded nothing more than that the veteran had a 
normal appearing hip.  This information is not helpful to the 
veteran's case and does not need to be considered in order to 
fairly decide the merits of the claim.  

The evidence received since August 1997 is such that it is 
cumulative or redundant.  That the veteran continues to 
experience right hip pain is not sufficient.  It was shown 
previously that he had a chronic problem with pain.  The 
veteran has not submitted any evidence beyond that which 
shows that he has a history of right hip pain.  In other 
words, the newly received evidence merely shows what was 
known previously-that the veteran has chronic right hip pain 
which was first reported in 1993, almost ten years after the 
veteran separated from service.  This is not new and it does 
not provide probative information regarding the claim that 
there exists a chronic disability of the hip that was caused 
or made worse by the right knee disability.  Consequently, 
none of the newly received evidence is new and material 
evidence.  In the absence of new and material evidence the 
veteran's claim is not reopened.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

There is no evidence or information needed to complete the 
veteran's application.  The veteran has submitted the 
necessary evidence to show that he is seeking to reopen a 
previously denied claim for a right hip disability secondary 
to service-connected disability. 

The veteran submitted his current claim in June 2001.  The RO 
wrote to the veteran in September 2002 and notified him that 
in order to reopen a previously denied claim he must submit 
new and material evidence.  He was also informed of the 
evidence/information needed to establish service connection.  
He was told what VA would do in the development of his claim 
and what he should do to support his contentions.  He was 
further informed what actions the RO had already taken to 
develop his claim.  The veteran's case was remanded by the 
Board in June 2004.  The RO sent a second letter informing 
the veteran of the evidence/information necessary to 
substantiate his claim.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the VA 
medical records were obtained in developing the veteran's 
claim.  The veteran was afforded a VA examination.  The 
veteran has not alleged that there is any outstanding 
evidence that would support his contentions.  The Board is 
not aware of any outstanding evidence.  Given that new and 
material evidence has not been received, the Board finds that 
VA has complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R § 3.159(c)-(e) (2005).  This 
is especially so given that the Board does not have 
jurisdiction to act further with respect to the claim, at 
least not until new and material evidence is received.  
Barnett, supra.  


ORDER

The application to reopen a claim of service connection for 
right hip disability as secondary to service-connected right 
knee disability is denied.


REMAND

The veteran was afforded a VA examination of the left knee in 
October 2002.  The examiner reported that x-rays of the left 
knee revealed bipartite patella.  The examiner said that he 
did not believe that the veteran's service-connected right 
knee disability caused his left knee bipartite patella and 
any congenital defects which may have caused pain.  He 
suggested that because the veteran relied more on his left 
knee for deep squatting, he may have aggravated the pain he 
had in his left knee.  The Board remanded the veteran's claim 
for a new examination to determine whether the veteran's left 
knee had been aggravated by his service-connected right knee 
disability.  

The veteran was afforded a VA examination in August 2004.  He 
assessed the veteran with left knee pain possibly secondary 
to a bipartite patella, which was noted to be a congenital 
deformity.  He said there was no evidence that the veteran's 
left knee was injured in service.  He concluded that he did 
not believe that the left knee was service connected.  He 
also said that the veteran may have had mild aggravation of 
his left knee condition by his right knee having had a 
previous patellectomy which would be of a mild nature and the 
right knee injury would not have caused him to have a 
bipartite patella.  X-rays revealed a bipartite configuration 
to the patella of generally no clinical significance and mild 
degenerative joint disease.

The use of the phrase "may have" by the examiner makes the 
opinion equivocal, one which does not lead to a definite 
conclusion either way.  The examiner also noted that the 
veteran's left knee pain was possibly secondary to a 
bipartite patella, which was noted to be a congenital 
deformity.  The medical opinion is unclear.  The examiner 
seemed to indicate that the veteran's left knee pain may have 
been due to a congential defect or to the service-connected 
right knee disability by way of aggravation, or both.  
Consequently, in order to clarify what was meant, the case 
will be returned.  The veteran's case is REMANDED to the RO 
for the following actions:

1.  The veteran should be afforded 
an orthopedic examination by a 
different VA physician than the one 
who examined the veteran in August 
2004.  The claims file and a copy of 
this remand must be made available 
to and reviewed by the examiner 
prior to the examination.  The 
examiner should obtain a detailed 
medical history from the veteran.  
Based on the veteran's history and a 
thorough review all of the evidence 
obtained, the examiner should 
provide a definite opinion as to the 
medical probabilities that any 
currently diagnosed left knee 
disability is caused or made worse 
by the veteran's service-connected 
right knee disability.  A complete 
rationale for all opinions expressed 
must be provided.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the 
examiner should be accomplished, and 
any results must be included in the 
examination report.  

2.  Thereafter, the RO should 
consider all of the evidence of 
record and re-adjudicate the claim. 
If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain 
notice of all relevant actions taken 
on the claims for benefits, to 
include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
remaining on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


